Citation Nr: 1745159	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO. 09-18 208	)	DATE
Advanced on the Docket	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUES

1. Entitlement to service connection for disorders of the bilateral thumbs other than impairment of ulna-collateral ligaments, to include arthritis. 

2. Entitlement to a rating higher than 10 percent for service-connected gastroesophageal reflux disease (GERD). 

3. Entitlement to service connection for headaches. 

4. Entitlement to an effective date prior to July 17, 2007, for the grant of service connection for posttraumatic stress disorder (PTSD).

5. Whether there was clear and unmistakable error (CUE) in a July 2009 RO rating decision regarding the effective date of July 17, 2007, established for the grant of service connection for PTSD. 



ORDER

To the extent of the issue of whether there was CUE in a July 2009 RO rating decision regarding the effective date assigned for the grant of service connection for PTSD, the appeal is dismissed. 


FINDING OF FACT

The Veteran submitted a timely Notice of Disagreement with the July 2009 rating decision which established the effective date of July 17, 2007, for the grant of service connection for PTSD.


CONCLUSION OF LAW

The claim of whether there was CUE in the July 2009 rating decision lacks legal merit. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.101, 20.200, 20.201.


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant is a veteran (the Veteran) who had active duty service from January 1992 to September 1998. 

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2017 Order of the United States Court of Appeals for Veterans' Claims (Veterans Court). The appeal originated from rating decisions of the RO in Houston, Texas, dated May 2007 and July 2009.

In March 2015, the Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge sitting at the RO. A transcript of the hearing is associated with the claims file.

In an August 2015 decision, the Board addressed 21 issues then on appeal. In pertinent part, the Board denied a rating in excess of 10 percent for service-connected residuals of ruptures of the bilateral ulna-collateral ligaments, denied a rating in excess of 10 percent for GERD, denied service connection for headaches, and denied an earlier effective date for PTSD on the basis of CUE. The Veteran appealed the Board's decision to the Veterans Court. In an April 2017 Order, pursuant to a Joint Motion for Remand, the Veterans Court vacated the Board's decision to the extent it denied these 4 issues and remanded them back to the Board for additional development consistent with the Joint Motion. The Veteran was deemed to have abandoned his appeal with respect to other denied issues. 

The issues of entitlement to a rating in excess of 10 percent for GERD, entitlement to service connection for headaches and additional disability associated with ulna-collateral ligament ruptures, and entitlement to earlier effective date for PTSD, are addressed in the REMAND below and are therein REMANDED to the Department of Veterans Affairs Regional Office. VA will notify the Veteran if further action is required.

Whether there was CUE in the July 2009 RO rating decision regarding the effective date established for the grant of service connection for PTSD. 

The parties to the Joint Motion agreed that the Board erred when it reviewed on the merits a motion to revise a July 2009 rating decision assigning an effective date for the award of service connection for PTSD on grounds of CUE because the July 2009 decision was not final. The parties agreed that argument from the Veteran in October 2009 and December 2009 satisfied the criteria of a timely Notice of Disagreement as to the July 2009 rating decision's assignment of an effective date of July 17, 2007, for the award of service connection for PTSD. The parties also agreed that the Veteran was entitled to a Statement of the Case addressing that issue, and that, instead of adjudicating CUE on the merits, the Board should have dismissed the CUE motion; and remanded the matter so that the Veteran could be furnished an SOC.

The Board is bound by the findings contained in the Joint Motion, as adopted by the Court. See Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case, and therefore, Board is not free to do anything contrary to the Court's prior action with respect to the same claim). 

A claim of CUE is a collateral attack on a final RO decision. Livesay v. Principi, 15 Vet. App. 165 (2001). As the July 2009 rating decision is not final with respect to the effective date assigned for the grant of service connection for PTSD, the Board finds that a dismissal of the CUE claim is warranted. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit). 


REMAND

Entitlement to service connection for arthritis of the thumbs. 

Noting that a June 2014 VA examination found X-ray evidence of degenerative or traumatic arthritis of both hands and that an October 2010 examination report found "mild" degenerative changes of the left and right thumbs, the parties to the Joint Motion agreed that, in addition to the ratings for neurological impairment under Diagnostic Code 8516, the Board had a duty to investigate the possibility of entitlement to separate ratings for arthritis of the thumbs. 

The Board has characterized this as a claim of entitlement to service connection for additional disorders of the thumbs, to include arthritis of the bilateral thumbs, as the initial determination (prior to establishing additional ratings) is whether any such disorder is etiologically related to the service-connected disability or to service. 

While the evidence of record establishes the presence of arthritis of the bilateral thumbs, it does not relate the arthritis to the service-connected ulna-collateral ligament ruptures. The parties made no stipulation as to such a relationship. 

Accordingly, a medical opinion is necessary to comply with the Joint Motion. 


Entitlement to a rating higher than 10 percent for service-connected GERD. 

The parties to the Joint Motion noted that the Veteran was examined for his GERD most recently in October 2010, but during his March 2015 hearing, he reported more frequent occurrence of symptoms, including diarrhea, than described during his most recent VA examination. The parties agreed that the Board should have addressed the issue of whether a contemporaneous examination was warranted. 

The Board finds that a new examination is necessary to determine the whether the condition has worsened and, if so, the extent of such worsening. 

Entitlement to service connection for headaches. 

The parties to the Joint Motion agreed that the Board failed to explain whether a March 2010 VA examination report was adequate in light of the examiner stating that it was not possible to provide a non-speculative opinion regarding whether headaches are related to PTSD. The parties agreed that the examiner offered no explanation for his or her inability to provide the opinion requested and simply stated that "this will have to be an administrative decision by the rater." They also agreed that, though the Board acknowledged the holding in Jones v. Shinseki, 23 Vet. App. 382 (2010), it failed to articulate how the examiner's report complied with that holding. 

As the parties have essentially agreed that the March 2010 examination did not comply with the holding in Jones, the Board finds that a new examination is necessary with explicit instructions to the examiner to explain any inability to provide an opinion. 

Entitlement to an effective date prior to July 17, 2007, for the award of service connection for PTSD.

As noted above, the parties to the Joint Motion agreed that the Veteran filed a timely Notice of Disagreement with the effective date for the grant of PTSD of July 17, 2007, assigned in the July 2009 rating decision. The parties also agreed that the Veteran was entitled to a Statement of the Case addressing that issue.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran a Statement of the Case pertaining to the issue of entitlement to an effective date earlier than July 17, 2007, for the grant of service connection for PTSD; and, in connection therewith, provide the Veteran with appropriate notice of his appellate rights. 

The Veteran is reminded that, to vest the Board with jurisdiction over this issue, a timely Substantive Appeal (completed and signed VA Form 9 or equivalent) must be filed after receiving the Statement of the Case. 38 C.F.R. § 20.202 (2016). 

If, and only if, the Veteran perfects the appeal to any issues, that issue must be returned to the Board for appellate review.

2. Schedule an appropriate VA examination to determine the nature and etiology of disabilities of the thumbs in addition to the already service-connected ulna-collateral ligament rupture, to include arthritis. The relevant documents in the claims file should be made available to the VA examiner.

After identifying whether there is additional disability, to include arthritis of the thumbs, the VA examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that such disability, to include arthritis of the bilateral thumbs, (1) is causally or etiologically related to the Veteran's active service; or, (2) is causally or etiologically related to his service-connected ulna-collateral ligament rupture of the bilateral thumbs; or (3) was permanently worsened beyond natural progress by his service-connected ulna-collateral ligament rupture of the bilateral thumbs.

3. Schedule an appropriate VA examination to determine the nature and etiology of the Veteran's headaches. The relevant documents in the claims file should be made available to the VA examiner. 

The VA examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that headaches (1) are causally or etiologically related to the Veteran's active service; or, (2) are causally or etiologically related to his service-connected PTSD; or (3) were permanently worsened beyond natural progress by his service-connected PTSD.

4. Schedule an appropriate VA examination to determine the manifestations and severity of the Veteran's service-connected GERD. The relevant documents in the claims file should be made available to the VA examiner. The examiner is asked to provide current findings pertinent to the rating schedule for the digestive system. 

Note to Each Examiner: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation or permanent worsening as it is to find against causation or permanent worsening.

All opinions are to be accompanied by a rationale that is consistent with the evidence of record. A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested. 

If any examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so. In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

5. Readjudicate the remanded service connection claims and the remanded rating claim. If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and an appropriate time period for response. Those matters should then be returned to the Board for further consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

The Veteran is advised to appear and participate in any scheduled VA examinations, as failure to do so may result in denial of the rating claim on that basis, and in deciding the service connection claims on the evidence of record. See 38 C.F.R. § 3.655 (2016).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	L. Cramp, Counsel

Copy mailed to: Kenneth H. Dojaquez, Esq.

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal. 38 C.F.R. § 20.1100(b) (2016).


